Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination
2.    A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/10/2020 has been entered.
Corrected Notice of Allowance
3.	Corrected notice of Allowance is issued in response to the IDS provided by the applicant on 05/28/2021.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 05/28/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Detailed Action
5. 	This action is in response to the filing with the office dated 12/10/2020.
6.	Claims 1 and 9 have been amended. Claim 8 has been cancelled. New Claims 21 and 22 are added. Currently claims 1-7, 9-10 and 12-22 are pending in this office action. 
Allowable Subject matter
s 1 and 21 are allowed.
8.    	Claims 2-7, 9-10, 12-20 and 22 are allowed as being dependent on the independent claim 1 and 21.
Dependent claims 2-7, 9-10, 12-20 are allowed as being dependent on the independent claim 1, dependent claims 22 are allowed as being dependent on the independent claim 21.
Reasons for Allowance
9. 	The following is an examiner's statement of reasons for allowance: The amendments to claim 1 and newly introduced claim 21 overcome the prior art cited in the Final Rejection. The cited prior art does not teach or suggest, in combination with the rest of the limitations in the dependent claims,

	Claim1: A method comprising: a multi-tenant parser generation platform system accessing a first human-readable document of a first data provider system, wherein the first human-readable document includes a human-readable first data dictionary table for opaque data of the first data provider system that has a first type, wherein the opaque data of the first data provider system includes fixed field (FFR) records, wherein each FFR record is an un-delimited string of bytes that includes bytes representing a byte length of the record, a record type of the record, and at least one data field of the record, [[and]] wherein for at least the first type of FFR record, the first data dictionary table identifies record bytes corresponding to each of the byte length, the record type, and each data field, and wherein the first data dictionary table excludes FFR records; the platform system extracting computer-readable data dictionary information of the first data 
	The cited prior art on record Langseth; Justin (US 20070011175 A1) A system and method of making unstructured data available to structured data analysis tools. The system includes middleware software that can be used in combination with structured data tools to perform analysis on both structured and unstructured data. Data can be read from a wide variety of unstructured sources. The data may then be transformed with commercial data transformation products that may, for example, extract individual pieces of data and determine relationships between the extracted data. The transformed data and relationships may then be passed through an extraction/transform/load (ETL) layer and placed in a structured schema. The structured schema may then be made available to commercial or proprietary structured data analysis tools. The cited prior art on record Granshaw; David (US 20150161098 A1) teaches, A computer-implemented method of 
The cited prior art on record Langseth; Justin (US 20070011175 A1), Granshaw; David (US 20150161098 A1) and Imrey; G. Christopher (US 20110178902 A1) does not teach or suggest in combination with the rest of the limitations in the dependent claims “the platform system monitoring the first data provider system for an updated  data dictionary table included in the first a human-readable document stored at the first data provider system; responsive to the platform system identifying the updated  data dictionary table, the platform system: automatically accessing the updated data dictionary table from the first data provider system, via a network, and using the accessed updated data dictionary table to automatically generate updated first FFR parsing instructions for parsing FFR data records of the first type that are provided by the first data provider system, wherein the first FFR parsing instructions are instructions for parsing FFR data records of the first type in accordance with the updated data dictionary table; and providing the updated first FFR parsing instructions to the first entity system, wherein the first entity system is constructed to: responsive to a first request for decision information, access a first FFR record of the first type from the first data provider system; Page 3 of 14Serial No.: 15/492,707 Attorney Docket No.: ZEST-Po5-US responsive to the first entity system accessing the first FFR record, execute the updated first FFR parsing instructions to generate a first set of data fields that correspond to the accessed first FFR record of the first type; and generate decision information from the first set of data fields in real-time with respect to the first request for decision information, wherein the first data provider system is a hardware server device of a credit reporting agency, wherein the opaque data is credit report data, and wherein the first data dictionary table is a data dictionary for credit report data provided by the credit reporting agency, wherein FFR data records of the first type that are provided by the first data provider system exclude human-readable data dictionary tables”.

	Claim 21: A method comprising: a multi-tenant parser generation platform system monitoring, via a network, an external hardware server device of a credit reporting agency for an updated human- readable data dictionary table included in a Portable Document Format (PDF) document stored at the hardware server device, wherein the data dictionary table is a data dictionary for opaque credit report data records that have an FFR (fixed field Page 10 of 14Serial No.: 15/492,707 Attorney Docket No.: ZEST-Po5-US record) format and that is provided by the credit reporting agency separately from the human-readable data dictionary table, and wherein the data dictionary table excludes opaque credit report data records; responsive to the platform system identifying the updated human-readable data dictionary table, the platform system: automatically accessing the updated human-readable data dictionary table from the hardware server device of the credit reporting agency, via the network, and using the accessed updated human-readable data dictionary table to automatically generate first FFR (fixed field record) parsing instructions for parsing opaque credit report data records provided by the hardware server device of the credit reporting agency, wherein the FFR parsing instructions are instructions for parsing the opaque credit report data records in accordance with the data dictionary table; and providing the first FFR parsing instructions to a first system, wherein the platform system automatically provides the first system with updated FFR parsing instructions in response to identifying additional updated human-readable data dictionary tables stored at the hardware server device of the credit reporting agency, wherein opaque credit report data records are accessed from the hardware server device of the credit reporting agency separately from the human-readable data dictionary tables, which are included in PDF documents, and wherein the opaque credit report data records exclude human-readable data dictionary tables (as recited in independent claim 21).
The cited prior art on record Langseth; Justin (US 20070011175 A1) A system and method of making unstructured data available to structured data analysis tools. The system includes middleware software that can be used in combination with structured data tools to perform analysis on both structured and unstructured data. Data can be read from a wide variety of unstructured sources. The data may then be transformed with commercial data transformation products that may, for example, extract individual pieces of data and determine relationships between the extracted data. The transformed data and relationships may then be passed through an extraction/transform/load (ETL) layer and placed in a structured schema. The structured schema may then be made available to commercial or proprietary structured data analysis tools. The cited prior art on record Granshaw; David (US 20150161098 A1) teaches, A computer-implemented method of parsing a message comprising a sequence of data fields, the method comprising evaluating program code for processing the parsed message to identify a first set of data fields of the message that are referenced in said program code; identifying the boundaries of the data fields in a schema defining the format of said message; identifying a second set of data fields in said schema related to the first set of data fields by reference, said second set further including the first set; and sequentially parsing the message using the identified data field boundaries, wherein said parsing step comprises skipping data fields in said sequence that precede the first data field belonging to the second set. A computer program product comprising program code for implementing this method and a data processing system adapted to implement this method are also disclosed. The cited prior art on record Imrey; G. Christopher (US 20110178902 A1) teaches, A system and method for the online settling of a transaction is provided. The system includes a server having a rules based engine including rules established on behalf of a party to the transaction, such as a creditor. The rules based engine is configured to process data and present a transaction settlement offer set comprising a plurality of selectable offers to the user based on at least one decision made by the rules based engine. 	

	The cited prior arts on record Langseth; Justin (US 20070011175 A1), Granshaw; David (US 20150161098 A1) and Imrey; G. Christopher (US 20110178902 A1) does not teach or suggest in combination with the rest of the limitations in the dependent claims “responsive to the platform system identifying the updated human-readable data dictionary table, the platform system: automatically accessing the updated human-readable data dictionary table from the hardware server device of the credit reporting agency, via the network, and using the accessed updated human-readable data dictionary table to automatically generate first FFR (fixed field record) parsing instructions for parsing opaque credit report data records provided by the hardware server device of the credit reporting agency, wherein the FFR parsing instructions are instructions for parsing the opaque credit report data records in accordance with the data dictionary table; and providing the first FFR parsing instructions to a first system, wherein the platform system automatically provides the first system with updated FFR parsing instructions in response to identifying additional updated human-readable data dictionary tables stored at the hardware server device of the credit reporting agency, wherein opaque credit report data records are accessed from the hardware server device of the credit reporting agency separately from the human-readable data dictionary tables, which are included in PDF documents, and wherein the opaque credit report data records exclude human-readable data dictionary tables”.
In addition, none of the references cited reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1 and 21 as a whole.	
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN RAJAPUTRA whose telephone number is (571) 272-4669. The examiner can normally be reached on Monday-Friday, 8:30-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, ASHISH THOMAS can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S. R./ 
Examiner, Art Unit 2164

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164